Citation Nr: 1339608	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an initial compensable evaluation for psoriasis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  This case was remanded by the Board in October 2012 and March 2013 for additional development.

The appeal as to the issue of entitlement an initial compensable evaluation for psoriasis is remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 


FINDING OF FACT

Although the Veteran has reported experiencing an irregular heartbeat in service, the current heart disorder is not related to the Veteran's active military service.


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's March 2008 letter advised the Veteran of the required elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The National Personnel Records Center (NPRC) indicated in March 2008 that the Veteran's service treatment records were not obtainable and were presumed destroyed in a 1973 fire.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO notified the Veteran that his service treatment records were not obtainable in a May 2008 letter, and he was asked to submit any additional evidence in his possession.  Later that month, the Veteran submitted NA Form 13055, but the RO was unable to locate any of the Veteran's service treatment records and issued a "Formal Finding on the Unavailability of Service Records."  Subsequently, in a statement received in July 2008, the Veteran submitted unit information.  Specifically, the Veteran reported that he was sent to Fort Jay, New York, where he served with the "Hqs and Hqs Det 1201st SU" until his release from active duty on October 19, 1955.  He stated that it was there that he was diagnosed with irregular heartbeat.  Pursuant to the Board's March 2013 remand, the RO contacted the NPRC and requested copies of the unit records from the unit identified by the Veteran.  In August 2013, the NPRC indicated that upon a search of the unit records, no remarks were found pertaining to the allegations.  The RO notified the Veteran that his service treatment records were not obtainable in a September 2013 letter, and he was asked to submit any additional evidence in his possession.  Later that month, after Veteran submitted a statement noting that his records were destroyed in a 1973 fire, the RO issued a "Formal Finding on the Unavailability of Service Treatment Records."  The Board believes that the heightened duty to assist has been satisfied with regard to this issue.  Id.  The Veteran was properly notified that his service treatment records were fire-related and that he should submit any service treatment records that he had in his possession.  Additionally, based on unit information provided by the Veteran, the RO requested morning sick reports or clinical records in an attempt to verify whether the Veteran incurred an irregular heartbeat during service.  

Additionally, VA provided the Veteran with a November 2012 VA examination to determine whether any current heart disorder was related to his military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Pursuant to the Board's October 2012 remand, this medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the November 2012 examiner could not provide an opinion without resorting to speculation, the VA examiner explained the reasons for this conclusion and, therefore, the opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390   (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  

In this regard, the Board also finds that there has been substantial compliance with its October 2012 and March 2013 remands as the RO provided the Veteran with an adequate VA examination and requested the Veteran's unit records from the NPRC.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and endocarditis, including all forms of valvular heart disease, arteriosclerosis, or organic heart disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran is seeking service connection for a heart disorder.  He claims that the onset of this disorder was during his military service.  Specifically, he contends that at some point during service he developed an irregular heartbeat, which was discovered during his separation physical examination.  He claims that he saw a heart specialist the following day.  The Veteran further contends that upon discharge from service he underwent annual physical examinations with private physicians who confirmed the existence of his irregular heartbeat, however the physicians are deceased and he is unable to obtain the records of such treatment. 

Subsequent to service discharge, private treatment records reveal that the Veteran underwent an echocardiogram in August 2007 for an indication of irregular heartbeat.  The summary of findings revealed that the left ventricular ejection fraction was mildly decreased, there was impaired relaxation pattern of LV diastolic filing by Doppler and tissue Doppler, the left ventricular cavity size was normal, the left ventricular wall thickness was normal, there was dilated aortic root, and no pericardial effusion was seen.  The examiner noted that the Veteran had a left bundle-branch block (LBBB).  In October 2007, the Veteran underwent a nuclear stress test and the impression was of no evidence for ischemia, no evidence for infraction, and normal left ventricular ejection fraction estimated at 55 percent.  

In July 2010, the Veteran was admitted to a private hospital with a primary diagnosis of complete heart block.  It was noted that he had a history of high blood pressure and hyperlipidemia and had been quite stable on therapy.  He had noticed for several weeks prior to his admission a particularly slow heart rate in the 30s and 40s when he routinely checked his blood pressure.  He sought evaluation at his primary physician's office, and an electrocardiogram (EKG) demonstrated a complete heart block.  It was noted that the Veteran's complete heart block was likely secondary to idiopathic fibrosis of the conduction system given the Veteran's known underlying LBBB.  However, a less likely consideration was Lyme disease.  A pacemaker was inserted during the hospital admission. 

In November 2012, the Veteran was provided a VA examination to evaluate his claimed irregular heartbeat disorder.  The examiner noted that the Veteran had been diagnosed with a heart block and implanted with a cardiac pacemaker in July 2010. The Veteran reported that on his separation examination from service, something involving his heart was noted and the following day he saw a cardiologist, but no further tests were performed and he was discharged.  The examiner indicated that the Veteran did not know what actually occurred and the service records are lost.  The Veteran further reported that over many years he saw his primary care provider for an annual examination and no cardiac testing was ever done until 2007, when the Veteran saw a new primary care provider and an echocardiogram showed a LBBB.  The Veteran said that at times over the years, his heart would "skip a beat."  In 2007 he was sent for the echocardiogram and a stress test, but no treatment was rendered.  In July 2010 the Veteran developed a complete heart block and received a pacemaker.  The Veteran had been doing fine since that time, and denied having any symptoms.  The examiner indicated that the etiology of the Veteran's heart block and required pacemaker was unknown. The examiner said that the Veteran has had a cardiac arrhythmia, a III degree atrioventricular block.

After reviewing the claims file, recording the history provided by the Veteran, and performing a physical examination, the examining physician could not determine whether the Veteran's irregular heartbeat is due to or a result of military service without resort to mere speculation.  In so finding, the examiner explained that there are no medical records from service and the Veteran really does not know what occurred at separation from the military.  If the Veteran had an EKG at discharge and a LBBB was found, then the opinion would be that the complete heart block and pacemaker of 2010 would be related to service.  However, if what was found on the exit examination were "apc's or pvc's," then the opinion would be that the heart block and pacer of 2010 would not be related to service.  Further, a review of the recent cardiac records does not indicate any diagnosis related to an irregular heartbeat other than the complete heart block in 2010. 

In reviewing the medical evidence of record, the Veteran's heart disorder, claimed as irregular heartbeat, has not been related to service.  The November 2012 VA examiner reviewed the claims file, examined the Veteran, considered the Veteran's lay statements, and explained that an opinion could not be given without resorting to speculation, and provided an explanation.  The Board finds that the VA examiner's opinion is persuasive as the examiner reviewed the claims file and explained why an opinion could not be provided because there are no medical records from service and the Veteran really does not know what occurred at separation from the military.  A finding of service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's lay statements are competent evidence that he has experienced a feeling of his heart skipping a beat.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, his lay statements are not competent evidence that a current heart disorder was incurred during active service.  In this regard, heart disorders require objective medical testing to diagnose and medical expertise is required to establish the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Further, whether any symptoms he experienced in service or following service are in any way related to his heart disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The only competent medical examiner to address the question could not link any current heart disorder to active service, including the symptoms the Veteran reportedly experienced therein, without resorting to speculation.

Moreover, there is no objective evidence of record reflecting that the Veteran had a valvular heart disease, arteriosclerosis, or organic heart disease within one year from the date of termination of active service; thus, service connection on a presumptive basis is not warranted. 

For all the foregoing reasons, the claim for service connection for irregular heartbeat must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for irregular heartbeat, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for heart disorder is denied.


REMAND

The Board notes that in March 2013, the RO issued a rating decision granting service connection for a skin condition, psoriasis, and assigned a noncompensable evaluation effective January 15, 2008.  In correspondence received by VA in April 2013, the Veteran expressed disagreement with the evaluation for psoriasis assigned by the RO in the March 2013 rating decision.  The Veteran was not provided a statement of the case resulting from the notice of disagreement. 

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such circumstances renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of remanding this issue is to give the RO an opportunity to cure this defect.  Thereafter, the claim should be returned to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and his representative a statement of the case addressing the issue of entitlement to an initial compensable evaluation for psoriasis.  The statement of the case must include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran must be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO must advise the Veteran that this claim will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects an appeal. 

2.  THE VETERAN'S APPEAL IS ADVANCED ON THE DOCKET.  THIS CLAIM MUST BE AFFORDED EXPEDITIOUS TREATMENT.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


